Case: 5:17-cv-02308-SL Doc #: 18 Filed: 02/26/19 1 of 2. PagelD #: 109

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
INVISIBLE REPAIR PRODUCTS, INC.,

CASE NO.: 5:17-CV-2308-SL
PLAINTIFF
JUDGE SARA LIOI
v.

STAR BRANDS DIRECT LIMITED.,

etal,

)
)
)
)
)
)
)
:
DEFENDANTS __)

STIPULATION OF DISMISSAL WITH PREJUDICE
Now come plaintiff, INVISIBLE REPAIR PRODUCTS, INC., and defendant, STAR
BRANDS DIRECT LIMITED, f/k/a GLIPTONE LEATHERCARE LIMITED, (hereinafter “The
Parties”), the same being all of the parties who have appeared. Pursuant to Rule 41(a)(ii) of the
Federal Rules of Civil Procedure, The Parties stipulate as follows:

1. The Parties have entered into a Settlement Agreement;

2. The Parties agree that the Court shall retain jurisdiction over the terms of their
Settlement Agreement, and defendant STAR BRANDS DIRECT LIMITED makes its
appearance herein and hereby for such limited purpose, but solely for such limited
purpose;

3. The Parties agree that each Party shall bear its/his own costs; and

4. The Parties agree that the Court shall dismiss this action with prejudice.

Page 1 of 2
Case: 5:17-cv-02308-SL Doc #: 18 Filed: 02/26/19 2 of 2. PagelD #: 110

meg peyton

\

s:/Dai Davis

Dai Davis

Percy Crow Davis & Co Ltd.
5 The Terrace

Boston Spa

West Yorkshire

LS23 6AH

Telephone: 07785 771 721

daidavis(@mistral.co.uk

Attorneys for Defendant,
Star Brands Limited, f’k/a
Gliptone Leathercare Limited

Respectfully submitted,

s:/Ray L. Weber

Ray L. Weber (0006497)

Laura J.Gentilcore (0034702)

Renner, Kenner, Greive, Bobak, Taylor & Weber
106 South Main Street, Suite 400

Akron, OH 44308-1412

Telephone: (330) 376-1242
Fax: (330) 376-9646
rlweber@rennerkenner.com
ligentilcore@rennerkenner.com

Attorneys for Plaintiff,
Invisible Repair Products, Inc.

Dated: February 26, 2019 IT ISSO ORDERED:

ay e

JUDGE SARA LIOI
U.S. DISTRICT JUDGE

 

Page 2 of 2
